Affirmed by unpublished per curiam opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
In these consolidated appeals, Hoai Thanh appeals the district court’s orders: (1) denying his motions to reconsider a prior order granting summary judgment in favor of the Defendant in the underlying defamation action, and (2) denying his motions to reconsider the dismissal of his independent complaint asserting fraud upon the court, Fed. R. Civ. P. 60(d). We have reviewed the record included on appeal, as well as the district court’s opinions, and havé found no reversible error. Accordingly, we affirm for the reasons stated by the district court. Hoai Thanh v. Hien Ngo, Nos. 8:11-cv-01992-PJM; 8:15-cv-03441-PJM (D. Md. Feb. 5, 2016; May 17, 2016). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED